AO 199A (Rev. 12/11- DES BR ui Sra sAQOOFaIR Ky dancwment 3 Filed 03/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
for the

Eastern District of California

UNITED STATES OF AMERICA,

Vv.
Case No. 6:21-mj-00004 HBK

Ryan Andrew Guerra,

ORDER SETTING CONDITIONS OF RELEASE
(Misdemeanor)

ITIS ORDERED that the defendant’s release is subject to these conditions:

1. The defendant must not violate federal, state, or local law while on release;

2. The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
sentence that the court may impose;

3. The defendant must notify the court through his attorney within 7 days if he is cited, arrested, or charged;
4. The defendant shall notify the court within 7 days of any change of address;

5. The defendant shall refrain from the use of any controlled substances;

6. Unless waived by the

court, the defendant U.S. District Court, Yosemite on May 4, 2021 @ 10:00 am
must appear before: before Magistrate Judge Helena Barch-Kuchta.

Place

I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. | agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and

understand that a violation of any of these conditions can result in aAWarrant for my arrest and subsequent
4 )
Date: 05/04/2021 ‘Ayn

   

 

Defendant's signature
AO 199A (Rev. 12/11- EDC M RR Re Ore MQOOATHRK RAR QEWMENt 3 Filed 03/10/21 Page 2 of 2

 

 

4
SM / - J / ff
CAS Z ~ ~£
Date: 12/04/2021 Np bae Jk, Aared Spek Ee

 

 

: or ¥
Judicial Officer's Signature

Magistrate Judge Helena Barch-Kuchta

Printed name and title

 
